Citation Nr: 1502073	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for revision of a right total knee replacement in May 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to September 1972 and from December 1972 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for revision of a right total knee replacement in May 2010.  

In a September 2014 informal hearing presentation, the Veteran's representative raised an issue of entitlement to an increase in a 30 percent rating for a right knee disability (residuals of a right total knee replacement).  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for revision of a right total knee replacement in May 2010.  He specifically maintains that his surgery for revision of his right total knee replacement has caused him to be disabled for at least twenty-one months.  He also asserts that his physical therapy was part of his convalescence from the surgery and that he used a cane and a walker during that period.  The Veteran states that he continued to undergo physical therapy until January 2011 and that he only was able to walk independently at that time.  

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30 (2014). 

Additionally, notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the rating of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The United States Court of Appeals for Veteran's Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).

The Board notes that evidence shows that the Veteran underwent a revision of his right total knee replacement in May 2010.  A May 2010 operative report from the Centerpoint Medical Center indicated that the Veteran underwent a revision of a right total knee arthroplasty.  The postoperative diagnosis was a painful right total knee arthroplasty.  The discharge summary noted that the Veteran was admitted with a chief complaint of a painful right total knee replacement.  The examiner reported that the Veteran had a noncemented NexGen knee done a year earlier and that he had suffered pain since that time.  It was noted that the pain had continued and that the Veteran was brought in for a revision.  The final diagnosis was a failed right total knee arthroplasty.  

Subsequent VA treatment records show that the Veteran was treated for right knee complaints on multiple occasions following the surgery in May 2010.  Additionally, a November 2010 VA Request for Outpatient Services report indicated that the Veteran was authorized for outpatient aquatic therapy for six sessions at Synergy Therapies.  

Further, a June 2012 statement from a VA physician indicated that the Veteran underwent a right total knee arthroplasty in May 2010.  The physician reported that the normal postoperative protocol included, but was not limited to, restriction of activity, as well as requiring assistive devices.  It was noted that such restrictions might extend up to six weeks.  The physician stated that there were also life-long restrictions of activity with the Veteran's knee, including, but not limited to, repetitive kneeling and squatting.  

The Board observes that there is no medical opinion of record, following a thorough review of the entire claims file, which addresses whether the Veteran required convalescence following his surgery for revision of his right total knee replacement in May 2010, and, if so, the period of any such convalescence required by the Veteran.  The Board finds that a medical opinion must be obtained on remand pursuant to VA's duty to assist.

Prior to obtaining an opinion, VA must obtain any outstanding records of pertinent treatment.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee problems since October 2013.  Obtain copies of the related medical records which are not already in the claims file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, make arrangements for the entire claims file, including all electronic records, to be forwarded to an appropriate medical professional for an opinion on the issue of entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for revision of a right total knee replacement in May 2010.  Based on a review of historical records and generally accepted medical principles, the examiner must indicate whether the Veteran's surgery for revision of his right total knee replacement in May 2010 resulted in: (1) Surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  

If the examiner finds that the Veteran required a period of convalescence since the May 2010 surgery, the examiner must also indicate the date when the Veteran no longer required convalescence as a result of that surgery (i.e., when he did regain or return toward a normal or a healthy state).  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

